DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2020 has been entered when the petition for revival was granted on October 22, 2020.
Status of the Claims
	Claims 1-14 were originally filed December 19, 2017.
	The preliminary amendment received on December 19, 2017 amended claims 1, 3, 4, and 6-12; canceled claims 5, 13, and 14; and added new claims 15-20.
	The amendment received October 8, 2019 amended claims 1-3 and 16-20; canceled claims 4 and 9-12; and added claims 21-28.
	The amendment received April 9, 2020 amended claims 1-3; canceled 15-17, 21, 22, 25, and 26; and added new claims 29-38.
	Claims 1-3, 6-8, 18-20, 23, 24, and 27-38 are currently pending.
	Claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, 31-38 are currently under consideration.


Election/Restrictions
Applicants election, without traverse, the species of a method of treating a human renal cell carcinoma (RCC) patient, an administration step, a RCC patient sample having a PLGF concentration lower than PLGF in a reference sample, serum PLGF concentration, trebananib at a dose of about 10mg/kg or about 15mg/kg, sunitinib at about 50mg, and PLGF of about 25pg.ml to about 35pg/ml in the reply filed on May 3, 2019. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: due to the election of species for C, D, and G, it appears that an additional method step is also required for the species of B. Claims 1, 7, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Priority
	The present application is a 371 (National Stage) of PCT/US2016/038778 filed June 22, 2016 which claims the benefit of 62/185,482 filed June 26, 2015.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present independent claim 3 from which claims 6 and 23 depend only requires a single method step of “administering a therapeutically effective amount of sunitinib and trebananib to said patient” (e.g. RCC patient). In the response filed October 8, 2019, applicants specifically stated that “it is now clear that claim 3 does not require a separate method step of determining PLGF concentration in the RCC patient” (see page 6, last paragraph). Since the “limitations” in claims 6 and 23 all refer to a PLGF concentration which is not part of present independent claim 3, the claims fail to further limit the method of independent claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, fourth paragraph (failure to further limit), for claims 6 and 23 were considered but are not persuasive for the following reasons.
	Applicants contend that the claims refer to a characteristic of a patient which does not require an active method step since a physician may be able to find this information in a medical record and that since the claim language is open (i.e. comprising), a determining step is not precluded.
	Applicants’ arguments are not convincing since independent claim 3 does not require an actual determining step (i.e. active, positive method step to distinguish one patient population from another), the patient may have an undetermined PLGF level lower than 31.2 pg/ml and still read on the present claims (i.e. single positive active method step of administering). In addition, looking at a patient’s medical records and/or selecting a patient is considered a mental step and not further limiting the administration step. 
New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35-38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Present claims 35 and 36 depend from present independent claim 2 and present claims 37 and 38 depend from present independent claim 3. Present independent claims 2 and 3 do not have a method step of analyzing PFS in a patient population or control population. In addition, present independent claims 2 and 3 do not have a method step of analyzing PLGF in a control population. Present claims 35-38 only refer to PFS and comparisons to a control which are not required method steps of independent claims 2 or 3. The limitations of present claims 35-38 are a desired outcome of the administration step to a patient population with a PLGF concentration lower than 31.2 pg.ml. Thus, claims 35-38 do not further limit the method steps, reagents, or patient population of the methods of independent claims 2 or 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 6, 8, 18-20, 23, 24, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al., 2014, A Phase 1, Open-label Study of Trebananib Combined With Sorafenib or Sunitinib in Patients With Advanced Renal Cell Carcinoma, Clin Genitourin Cancer, 12(3): 167-177.
For present claims 3, 6, 8, 18-20, 23, 24, 37, and 38, Hong et al. teach methods of administering the angiopoietin 2 (ang2) inhibitor trebananib intravenously once weekly at 3mg/kg or 10mg/kg and the VEGFR inhibitor sunitinib administered at 50mg daily on a 4 weeks on/2 weeks off schedule to renal cell carcinoma (RCC) patients and measuring and comparing placental growth factor (PLGF) levels from serum and plasma (please refer to the entire reference particularly the abstract; “Study Design and Treatment”, “Biomarkers” – 2 sections).
Therefore, the presently claimed methods are anticipated by the teachings of Hong et al.


Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Hong et al. for claims 3, 6, 8, 18-20, 23, 24, 37, and 38 were considered but are not persuasive for the following reasons.
	Applicants contend that the limitation of “selecting a patient who has been determined to have a placental growth factor (PLGF) concentration” negates the rejection. Applicants contend that since Hong et al. does not comprise a pre-screening and selection step, that Hong et al. does not read on the present claims
	Applicants’ arguments are not convincing since the teachings of Hong et al. anticipate the method of the instant claims. It is respectfully noted that the present claims also do not require a pre-screening step and/or analysis of PLGF concentration. In addition, the selection step is a mental step. Hong et al. must, by design of the experiment, select patients. Hong et al. teach the single method step of present claim 3 of administering trebananib and sunitinib (please refer to the entire reference particularly the abstract; “Study Design and Treatment”, “Biomarkers” – 2 sections). 
	Present independent claim 2 was not rejected over Hong et al. alone – see above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. WO 2013/003606 published January 3, 2013 (please refer to the National Stage application U.S. Patent Application Publication 2014/0348824 for paragraph citations) and Hong et al., 2014, A Phase 1, Open-label Study of Trebananib Combined With Sorafenib or Sunitinib in Patients With Advanced Renal Cell Carcinoma, Clin Genitourin Cancer, 12(3): 167-177.
For present claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38, Anderson et al. teach methods of treating renal cell carcinoma (RCC) comprising measuring the concentration of placental growth factor (PLGF) in an RCC patient sample including serum and plasma, referencing a PLGF standard wherein the concentration of PLGF is about 22 pg/ml to about 40 pg/ml to determine that the PLGF concentration in the RCC patient sample is lower than the PLGF standard and wherein the PLGF concentration in the RCC patient sample is lower than 28 pg/ml, and administering a VEGFR inhibitor including regorafenib, bevacizumab,and sorafenib at dosages of 40-120 mg/m2 provided daily on an on/off schedule (also per administration instructions on an FDA approved label) and an angiopoietin 2 (ang2) inhibitor AMG 386 (trebananib) and utilizing dosages of 3-15mg/kg provided intravenously once a week (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 5-9, 18, 25, 35-38, 41, 44-56, 69-73, 99; Example 2; claims). Anderson et al. also teach that the PLGF concentration in RCC patients can be 25th, 30th, 35th, 40th, 45th, 50th, 60th, 65th, 70th, 75th, 80th, 85th, or 90th percentile in an RCC patient distribution (see paragraph 50). Anderson et al. also teach that kits comprising pharmaceutical compositions for producing a single-dose administrations and combination therapies of AMG 386 (trebananib) and sorafenib (see paragraphs 80, 83, 109). Anderson et al. also claims concurrently administering the VEGFR inhibitor and the Ang2 inhibitor (see claims 1, 2, 12). Anderson et al. utilize PLGF concentrations of less than 28 pg/ml (i.e. less than 31.2 pg/ml) to determine if the PFS will be longer in patients treated with both a VEGFR inhibitor and an Ang2 inhibitor wherein the PFS can be longer than 400 days and longer than 600 days (please refer to the abstract; Figures 1-4). Regarding the 800 days or longer limitation of present claims 36 and 38, this is simply the desired outcome of the methods steps required by the claim and not an active, positive method step. 
However, Anderson et al. does not specifically teach sunitinib/SU11248.
For present claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38, Hong et al. teach methods of administering the angiopoietin 2 (ang2) inhibitor trebananib administered intravenously once weekly at 3mg/kg or 10mg/kg and the VEGFR inhibitor sunitinib administered at 50mg daily on a 4 weeks on/2 weeks off schedule to renal cell carcinoma (RCC) patients and measuring and comparing placental growth factor (PLGF) levels from serum and plasma (please refer to the entire reference particularly the abstract; “Study Design and Treatment”, “Biomarkers” – 2 sections).
The claims would have been obvious because the substitution of one known element (e.g. genus of VEGFR inhibitor or one species of VEGFR inhibitor – sorafenib taught by Anderson et al.) for another (e.g. sunitinib taught by Hong et al.) would have yielded predictable results (e.g. therapeutic for RCC particularly in combination with trebananib taught by both Anderson et al. and Hong et al.) to one of ordinary skill in the art at the time of the invention. It is respectfully noted that Hong et al. and Anderson et al. both teach the species of sorafenib and Hong et al. teaches sunitinib as an alternative to sorafenib. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).



Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Anderson et al. and Hong et al. for claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38 were considered but are not persuasive for the following reasons.
	Applicants contend that the selection criteria of a PLGF concentration of less than 31.2 pg/ml could not have been obvious in view of the combination of Anderson et al. and Hong et al. since Anderson et al. does not teach the administration of sunitinib and trebananib. Applicants also contend that since Hong et al. teach more than one biomarker, PLGF is not specifically required since other biomarkers could be utilized. Applicants also contend that the PFS time of longer than 400 days distinguishes the present claims over the prior art of record.
	Applicants’ arguments are not convincing since the teachings of Anderson et al. and Hong et al. render the methods of the instant claims prima facie obvious. 
	Anderson et al. utilize PLGF concentrations of less than 28 pg/ml (i.e. less than 31.2 pg/ml) to determine if the PFS will be longer in patients treated with both a VEGFR inhibitor and an Ang2 inhibitor wherein the PFS can be longer than 400 days and longer than 600 days (please refer to the abstract; Figures 1-4). Anderson et al. teaches the genus of VEGFR inhibitors and the species of VEGFR inhibitors including regorafenib, bevacizumab,and sorafenib. Hong et al. is simply utilized to teach the specific species of VEGFR inhibitor of sunitinib/SU11248.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. WO 2013/003606 published January 3, 2013 (please refer to the National Stage application U.S. Patent Application Publication 2014/0348824 for paragraph citations) and Glezer et al. U.S. Patent Application Publication 2012/0046197 published February 23, 2012.
For present claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38, Anderson et al. teach methods of treating renal cell carcinoma (RCC) comprising measuring the concentration of placental growth factor (PLGF) in an RCC patient sample including serum and plasma, referencing a PLGF standard wherein the concentration of PLGF is about 22pg/ml to about 40pg/ml to determine that the PLGF concentration in the RCC patient sample is lower than the PLGF standard and wherein the PLGF concentration in the RCC patient sample is lower than 28 pg/ml, and administering a VEGFR inhibitor including regorafenib, bevacizumab, and sorafenib at dosages of 40-120 mg/m2 provided daily on an on/off schedule (also per administration instructions on an FDA approved label) and an angiopoietin 2 (ang2) inhibitor AMG 386 (trebananib) and dosages of 3-15mg/kg provided intravenously once a week (please refer to the entire specification particularly the abstract; paragraphs 2, 3, 5-9, 18, 25, 35-38, 41, 44-56, 69-73, 99; Example 2; claims). Anderson et al. also teach that the PLGF concentration in RCC patients can be 25th, 30th, 35th, 40th, 45th, 50th, 60th, 65th, 70th, 75th, 80th, 85th, or 90th percentile in an RCC patient distribution (see paragraph 50). Anderson et al. also teach that kits comprising pharmaceutical compositions for producing a single-dose administrations and combination therapies of AMG 386 (trebananib) and sorafenib (see paragraphs 80, 83, 109). Anderson et al. also claims concurrently administering the VEGFR inhibitor and the Ang2 inhibitor (see claims 1, 2, 12). Anderson et al. utilize PLGF concentrations of less than 28 pg/ml (i.e. less than 31.2 pg/ml) to determine if the PFS will be longer in patients treated with both a VEGFR inhibitor and an Ang2 inhibitor wherein the PFS can be longer than 400 days and longer than 600 days (please refer to the abstract; Figures 1-4). Regarding the 800 days or longer limitation of present claims 36 and 38, this is simply the desired outcome of the methods steps required by the claim and not an active, positive method step. 
However, Anderson et al. does not specifically teach sunitinib.
	For present claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38, Glezer et al. teach methods of analyzing PLGF concentrations in RCC patients from serum or plasma samples compared to PLGF control and administering a VEGF inhibitor including sunitinib alone or in combination with other therapeutics wherein sunitinib can be administered daily for 4 weeks (e.g. “on” period) followed by a two week “off” period (please refer to the entire specification particularly paragraphs 2, 4-8, 10, 11, 14, 18, 21, 23, 25, 26, 28, 29, 31, 33-38, 40-43).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
	The claims would have been obvious because the substitution of one known element (e.g. genus of VEGFR inhibitor, species of sorafenib taught by Anderson et al.) for another (i.e. sunitinib taught by Glezer et al.) would have yielded predictable results (e.g. therapeutic for RCC) to one of ordinary skill in the art at the time of the invention. It is respectfully noted that Glezer et al. and Anderson et al. both teach the species of sorafenib and Glezer et al. teaches sunitinib as an alternative to sorafenib. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Anderson et al. and Glezer et al. for claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38 were considered but are not persuasive for the following reasons.
	Applicants contend that the selection criteria of a PLGF concentration of less than 31.2 pg/ml could not have been obvious in view of the combination of Anderson et al. and Hong et al. since Anderson et al. does not teach the administration of sunitinib and trebananib. Applicants also contend that since Glezer et al. teach more than one biomarker, PLGF is not specifically required since other biomarkers could be utilized. Applicants also contend that the PFS time of longer than 400 days distinguishes the present claims over the prior art of record.
	Applicants’ arguments are not convincing since the teachings of Anderson et al. and Glezer et al. render the methods of the instant claims prima facie obvious. 
	Anderson et al. utilize PLGF concentrations of less than 28 pg/ml (i.e. less than 31.2 pg/ml) to determine if the PFS will be longer in patients treated with both a VEGFR inhibitor and an Ang2 inhibitor wherein the PFS can be longer than 400 days and longer than 600 days (please refer to the abstract; Figures 1-4). Anderson et al. teaches the genus of VEGFR inhibitors and the species of VEGFR inhibitors including regorafenib, bevacizumab,and sorafenib. Glezer et al. is simply utilized to teach the specific species of VEGFR inhibitor of sunitinib/SU11248.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,151,761 in view of Anderson et al. WO 2013/003606 published January 3, 2013 (please refer to the National Stage application U.S. Patent Application Publication 2014/0348824 for paragraph citations) and Hong et al., 2014, A Phase 1, Open-label Study of Trebananib Combined With Sorafenib or Sunitinib in Patients With Advanced Renal Cell Carcinoma, Clin Genitourin Cancer, 12(3): 167-177. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in U.S. Patent No. 9,151,761 are drawn to a method of measuring the concentration of PLGF in an RCC patient serum sample wherein the concentration is lower than 40 pg/ml, between 22-40 pg/ml, 28 pg/ml, or lower than 32 pg/ml (present claims 31.2 pg/ml) and/or treating RCC with a VEGFR inhibitor including sorafenib and an Ang2 inhibitor including AMG 386 (trebananib) (i.e. present independent claim 2 requires both method steps while present independent claim 3 only requires an administration steps). 
Anderson et al. utilize PLGF concentrations of less than 28 pg/ml (i.e. less than 31.2 pg/ml) to determine if the PFS will be longer in patients treated with both a VEGFR inhibitor and an Ang2 inhibitor wherein the PFS can be longer than 400 days and longer than 600 days (please refer to the abstract; Figures 1-4). Regarding the 800 days or longer limitation of present claims 36 and 38, this is simply the desired outcome of the methods steps required by the claim and not an active, positive method step. 
 Hong et al. teach the benefits of sunitinib in combination with trebananib (see Figure 2).
The claims would have been obvious because the substitution of one known element (e.g. genus of VEGFR inhibitor or one species of VEGFR inhibitor – sorafenib claimed in U.S. Patent No. 9,151,761) for another (e.g. sunitinib taught by Hong et al.) would have yielded predictable results (e.g. therapeutic for RCC particularly in combination with trebananib taught by Hong et al.) to one of ordinary skill in the art at the time of the invention. It is respectfully noted that Hong et al. teaches sunitinib as an alternative to sorafenib. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,151,761 for claims 2, 3, 6, 8, 18-20, 23, 24, 27-29, and 31-38 were considered but are not persuasive for the following reasons.
	Applicants contend that the PLGF concentration of 31.2 pg/ml could not have been derived from U.S. Patent 9,151,761 since sunitinib was not specifically claimed.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent 9,151,761 in view of Anderson et al. and Hong et al. renders obvious the methods of the instant claims. 
	U.S. Patent 9,151,761 claims measuring PLGF concentration in RCC patients, determining that the PLGF concentration is lower (i.e. lower than 40 pg/ml, between 22-40 pg/ml, 28 pg/ml, lower than 32 pg/ml, lower than 28 pg/ml), and administering a VEGFR inhibitor including sorafenib and a Ang2 inhibitor including AMG 386 (trebananib).
Hong et al. teach the benefits of sunitinib in combination with trebananib (see Figure 2) and Hong et al. teach that sorafenib is an alternative to sunitinib (see Conclusions).
	In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bass et al., 2010, Biomarkers as Predictors of Response to Treatment with Motesanib in Patients with Progressive Advanced Thyroid Cancer, J Clin Endocrinol Metab, 95(11): 5018-5027.
 Matsumoto et al., 2003, Prognostic Significance of Plasma Placental Growth Factor Levels in Renal Cell Cancer: An Association with Clinical Characteristics and Vascular Endothelial Growth Factor Levels, Anticancer Research, 23: 4953-4958.
 DePrimo et al., 2007, Circulating protein biomarkers of pharmacodynamics activity of sunitinib in patients with metastatic renal cell carcinoma: modulation of VEGF and VEGF-related proteins, Journal of Translational Medicine, 5(32): 11 pages.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER D STEELE/Primary Examiner, Art Unit 1658